 1                                        UNITED STATES DISTRICT COURT
 2                                    EASTERN DISTRICT OF CALIFORNIA
 3

 4    JIMMY DAVID RAMIREZ-                                Case No. 2:17-CV-01025-JAM-AC
 5    CASTELLANOS and FRANCISCO
      JAVIER GOMEZ ESPINOZA,                              ORDER GRANTING PLAINTIFFS’
 6                                                        REQUEST TO SEAL EXPERT
                            Plaintiffs,                   PSYCHOLOGICAL EVALUATION
 7                                                        REPORTS AND EXPERT TESTIMONY
              v.                                          FILED IN SUPPORT OF PLAINTIFFS’
 8                                                        OPPOSITION TO DEFENDANT NUGGET
      NUGGET MARKET, INC. DBA                             MARKET, INC.’S MOTION FOR
 9    NUGGET MARKETS and ONE STOP                         SUMMARY JUDGMENT
      SERVICES DBA ONE STOP
10
      SOLUTION, ISSA QUARRA, and
11    BUILDING MAINTENANCE GROUP,

12                          Defendants.

13

14

15            Having reviewed Plaintiffs’ Request to Seal their expert’s psychological evaluation
16    reports and excerpts of Plaintiffs’ expert deposition transcript and any references thereto
17    in Plaintiffs’ Response to Defendant Nugget’s Statement of Undisputed Material Facts
18    and Plaintiffs Additional Material Facts, the Court finds that there is a compelling interest
19    in protecting Plaintiffs’ sensitive and personal mental health information and GRANTS
20    Plaintiffs’ request. Sealing is necessary to protect Plaintiffs’ confidential and personal
21    medical and health information.
22            Persons entitled to access the confidential documents filed under seal is limited to
23    Defendants Nugget Markets, Inc., Issa Quarra, One Stop Services, and Building
24    Maintenance Group, its attorneys or agents, Plaintiffs and their attorneys or agents, and
25    officers and employees of this Court.
26            The Court further ORDERS that the following documents be filed under seal
27    indefinitely:
28            1.         Psychological Evaluation Final Reports of Jimmy David Ramirez-
     _______________________________________________________________________________________________
      [PROPOSED] ORDER                                                       CASE NO. 2:17-cv-01025-JAM-AC
                                                      1
 1    Castellanos and Francisco Javier Gomez Espinoza by Plaintiffs’ expert, Dr. Ricardo
 2    Winkel, attached as Exhibit 31 to the Declaration of Tanya G. Pellegrini In Support of
 3    Plaintiffs’ Opposition to Defendant Nugget Market, Inc.’s Motion for Summary
 4    Judgment, or in the Alternative, Summary Adjudication of Issues (“Declaration of Tanya
 5    Pellegrini”);
 6            2.         Excerpts from the deposition of Dr. Ricardo Winkel, taken on September
 7    13, 208, attached as Exhibit 30 to the Declaration of Tanya Pellegrini;
 8            3.         Any references Dr. Winkel’s report in Plaintiffs’ Memorandum of Points
 9    and Authorities in support of their Opposition to Defendant Nugget Market, Inc.’s Motion
10    for Summary Judgment, specifically: Page 16, lines 13-24 and Page 17, lines 1-3;
11            4.         Any references in Plaintiffs’ Response to Defendant Nugget’s Statement of
12    Undisputed Material Facts and Plaintiffs’ Additional Material Facts to Exhibits 30 and 31
13    to the Declaration of Tanya Pellegrini. Specifically, the following pages and facts:
14                 a.    Plaintiffs’ Additional Fact (“PAF”) Fact 63. Since being exposed to the
15    harassment at the Store, Gomez Espinoza is constantly on edge and depressed, and has
16    developed severe and frequent headaches, difficulties sleeping, nearly constant sadness,
17    persecutory nightmares, gained weight, lost of libido and interest in intimacy with his
18    wife, feels constantly fatigued, suffers from chest pains, and abuses alcohol.
19                 b. PAF 64. As a result of the harassment and discrimination, Gomez Espinoza
20    currently suffers from alcohol abuse and dependency, generalized anxiety disorder, major
21    depressive disorder, and symptoms of post-traumatic stress.
22                 c.    PAF 104. Since being exposed to the harassment at the Store, Plaintiff
23    Ramirez-Castellanos is constantly on in fear that his employers will retaliate against him,
24    he stopped exercising and practicing karate, suffers from anxiety, and began to abuse
25    alcohol.
26                 d. PAF 105. As a result of the harassment and discrimination, Ramirez-
27    Castellanos currently suffers from alcohol addiction and dependency, anxiety disorder,
28    major depressive disorder, and symptoms of post-traumatic stress.
     _______________________________________________________________________________________________
      [PROPOSED] ORDER                                                       CASE NO. 2:17-cv-01025-JAM-AC
                                                      2
 1               e.      PAF 128. Plaintiffs’ expert, Dr. Ricardo Winkel, found that “the relentless
 2    onslaught on [Ramirez-Castellanos’s] tenuously held sense of self-regard and dignity,
 3    which were unavoidably intertwined with the facts of his ethnic and national origin,”
 4    “brought back and exacerbated his old sense of inadequacy, rekindled his sense of
 5    helplessness and severely undermined his hard-fought belief in his ability to function
 6    competently. As a subordinate who exclusively depended on limited income and with no
 7    say about the abusive behavior of those with more power and authority, he experienced a
 8    severe regression in his psychological functioning to a state of vulnerability, loss, grief
 9    and helplessness.”
10               f.      PAF 129. Dr. Winkel also found that Espinoza “could not tolerate the
11    abusive environment that had been engulfing him [at the store]. [. . .] He reported that it
12    became increasingly difficult for him to work in an environment where he was under
13    attack on account of his national and ethnic background and that his sustained distress was
14    compounded and became intolerable when the management failed to promptly and
15    effectively correct that situation.
16

17    IT IS SO ORDERED.
18    Dated: 4/13/2020                                              /s/ John A. Mendez____________
                                                                    Hon. John A. Mendez
19
                                                                    United States District Court Judge
20

21

22

23

24

25

26

27

28
     _______________________________________________________________________________________________
      [PROPOSED] ORDER                                                        CASE NO. 2:17-cv-01025-JAM-AC
                                                       3
